DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 06/28/2022. Claims 1-20 are pending in the case. Claims 1, 11, and 20 are independent claims.

Response to Arguments
Applicant's amendments to claims 5, 6, 15, and 16 regarding the objections to claims 5, 6, 15, and 16 are persuasive. Accordingly, these objections are hereby withdrawn.
Applicant's amendments to the Specification regarding the objections to the Specification are persuasive. Accordingly, these objections are hereby withdrawn.
Applicant's arguments regarding the 35 U.S.C. § 101, abstract idea rejections of 1-20 have been fully considered and are persuasive for claim 4 and 14 but otherwise are not persuasive. Applicant argues that the claims do not fall within the subject matter groupings. Applicant specifically argues that the claims do not recite any mathematical concepts. This is erroneous because the claimed computing of an expected distribution of frequencies is clearly a statistical mathematical concept. Regardless, the Office Action did not cite any claim elements as being a mathematical concept but rather a mental process, which there is clearly some level of overlap. Thus, the Applicant’s argument is misplaced. Similarly, Applicant specifically argues that the claims are not directed to organizing human activity. Again, this is both erroneous and has not been cited in the Office Action and is therefore misplaced. Again, providing a recommendation for a user to perform a specific activity to train the user to perform better seems to be at minimum a border line case of organizing human activity. Regardless, the Office Action did not cite any claim elements as organizing human activity but rather a mental process, which there is clearly some level of overlap. Applicant then presents the conclusory argument that computing an expected distribution of frequencies cannot be performed as a mental process with a pen and paper. This is false. Many statistical classes have students perform such computations with a pen and paper. Applicant then argues that applying a set of commands to a trained machine-learning model cannot be performed as a mental process. However, the language of “applying… to a trained machine learning model” (emphasis supplied) is not a positive inclusion of machine learning. That is, nothing is recited about the how and why of the machine learning training – it is already trained and merely employed (see MPEP 2106.05(h). Lastly, Applicant argues that the claims are eligible because they recite limitations that integrate the abstract idea into a practical application. However, the claims do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. In this way, the remaining rejected claims are merely drafted in a way to monopolize the judicial exception. See MPEP § 2106.04(d). Accordingly, these rejections are maintained.
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. § 101 because claimed invention is directed to an abstract idea without significantly more

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is:
A… method for automatically recommending workflows for software-based tasks, the method comprising:
determining a set of command patterns associated with the software-based tasks, wherein each command pattern included in the set of command patterns comprises a plurality of commands associated with a different software-based task;
computing an expected distribution of frequencies across a set of command patterns based on different distributions of frequencies across the set of command patterns, wherein the expected distribution of frequencies is associated with a target user, and each different distribution of frequencies is associated with a different user;
…. determine a target distribution of weights applied to a set of tasks, wherein the trained… learning model maps different sets of commands to different distributions of weights applied to the set of tasks;
determining a first training item from a plurality of training items based on the expected distribution of frequencies and the target distribution of weights;
generating a recommendation that specifies the first training item….
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): computer-implemented method; and machine-learning model.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): transmitting the recommendation to a user to assist the user in performing a particular task.
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): applying a first set of commands associated with the target user to a trained machine learning model.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): computer-implemented method; and machine-learning model.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): transmitting the recommendation to a user to assist the user in performing a particular task. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is:
partitioning the plurality of training items across the set of tasks based on different distributions of weights applied to the set of tasks to generate a plurality of task sets;
for each task set included in the plurality of task sets, performing one or more frequent pattern mining operations on at least one set of commands to generate a distribution of frequencies across a task-specific set of command patterns; and
setting the set of command patterns equal to the union of the task-specific sets of command patterns.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is:
generating a plurality of task-specific frequency distributions across different task-specific sets of command patterns based on different distributions of weights applied to the set of tasks, a Frequent Pattern Growth algorithm, and different sets of commands associated with the plurality of training items; and
setting the set of command patterns equal to the union of the different task- specific sets of command patterns.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: computing the expected distribution of frequencies comprises:
computing a plurality of similarity scores based on the different distributions of frequencies across the set of command patterns, wherein each similarity score is associated with both the target user and a different user included in a plurality of users;
combining the different distributions of frequencies based on the similarity scores to generate the expected distribution of frequencies.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determining the first training item comprises:
determining a first command pattern from the set of command patterns based on the expected distribution of frequencies and a first distribution of frequencies across the across the set of command patterns that is associated with the target user;
performing one or more filtering operations on the plurality of training items based on the first command pattern to determine a set of matching training items; and
performing at least one of a ranking and a filtering operation on the set of matching training items based on the target distribution of weights to determine the first training item.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: generating the recommendation comprises:
determining that a first popularity score associated with the first training item is greater than a second popularity score associated with a second training item; and
adding the first training item but not the second training item to a list associated with the recommendation.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 8 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the first set of commands includes both a first command associated with a first software application and a second command associated with a second software application.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the first training item comprises a video, a document, a tutorial, or a website.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the particular task is included in the set of tasks.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Independent claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an article of manufacture.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is:
… automatically recommend workflows for software-based tasks by performing the steps of:
determining a set of command patterns associated with the software-based tasks, wherein each command pattern included in the set of command patterns comprises a plurality of commands associated with a different software-based task;
computing an expected distribution of frequencies across a set of command patterns based on different distributions of frequencies across the set of command patterns, wherein the expected distribution of frequencies is associated with a target user, and each different distribution of frequencies is associated with a different user;
… determine a target distribution of weights applied to a set of tasks, wherein the trained… learning model maps different sets of commands to different distributions of weights applied to the set of tasks;
determining a first training item from a plurality of training items based on the expected distribution of frequencies and the target distribution of weights;
generating a recommendation that specifies the first training item….
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform the method; and machine-learning model.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): transmitting the recommendation to a user to assist the user in performing a particular task.
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): applying a first set of commands associated with the target user to a trained machine learning model.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform the method; and machine-learning model.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): transmitting the recommendation to a user to assist the user in performing a particular task. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): applying a first set of commands associated with the target user to a trained machine learning model.
The claimed invention recites an abstract idea without significantly more.

Dependent claim 12 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is:
partitioning the plurality of training items across the set of tasks based on different distributions of weights applied to the set of tasks to generate a plurality of task sets;
for each task set included in the plurality of task sets, performing one or more frequent pattern mining operations on at least one set of commands to generate a distribution of frequencies across a task-specific set of command patterns; and
setting the set of command patterns equal to the union of the task-specific sets of command patterns.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 13 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determining the set of command patterns based on a Frequent Pattern Growth algorithm and at least two sets of commands, wherein each set of commands is associated with a different training item included in the plurality of training items.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 15 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: computing the expected distribution of frequencies comprises:
computing a plurality of similarity scores based on the different distributions of frequencies across the set of command patterns, wherein each similarity score is associated with both the target user and a different user included in a plurality of users;
combining the different distributions of frequencies based on the similarity scores to generate the expected distribution of frequencies.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 16 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determining the first training item comprises:
determining a first command pattern from the set of command patterns based on the expected distribution of frequencies and a first distribution of frequencies across the across the set of command patterns that is associated with the target user;
performing one or more filtering operations on the plurality of training items based on the first command pattern to determine a set of matching training items; and
performing at least one of a ranking and a filtering operation on the set of matching training items based on the target distribution of weights to determine the first training item.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 17 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: generating the recommendation comprises performing one or more ranking operations on the first training item and at least one other training item based on a popularity metric.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 18 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the first set of commands associated with the target user includes at least two subsets of commands, wherein each subset of commands is associated with a different session associated with a different discrete portion of work.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 19 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the particular task is not included in the set of tasks.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Independent claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an apparatus.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: 
determining a set of command patterns associated with the software-based tasks, wherein each command pattern included in the set of command patterns comprises a plurality of commands associated with a different software-based task;
…compute an expected distribution of frequencies across a set of command patterns based on different distributions of frequencies across the set of command patterns, wherein the expected distribution of frequencies is associated with a target user, and each different distribution of frequencies is associated with a different user;
… determine a target distribution of weights applied to a set of tasks, wherein the trained… learning model maps different sets of commands to different distributions of weights applied to the set of tasks;
determine a first training item from a plurality of training items based on the expected distribution of frequencies and the target distribution of weights;
generate a recommendation that specifies the first training item….
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a system, comprising: one or more memories storing instructions; and one or more processors that are coupled to the one or more memories and, when executing the instructions, are configured to perform the method; and machine-learning model.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): transmitting the recommendation to a user to assist the user in performing a particular task.
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): applying a first set of commands associated with the target user to a trained machine learning model.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a system, comprising: one or more memories storing instructions; and one or more processors that are coupled to the one or more memories and, when executing the instructions, are configured to perform the method; and machine-learning model.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): transmitting the recommendation to a user to assist the user in performing a particular task. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): applying a first set of commands associated with the target user to a trained machine learning model.
The claimed invention recites an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 6-8, 10, 11, 16-18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Damevski et al. (Damevski, Kostadin, Hui Chen, David C. Shepherd, Nicholas A. Kraft, and Lori Pollock. "Predicting future developer behavior in the IDE using topic models." IEEE Transactions on Software Engineering 44, no. 11 (2017): 1100-1111, hereinafter Damevski) in view of Gasparic et al. (Gasparic, Marko, Tural Gurbanov, and Francesco Ricci. "Context-aware integrated development environment command recommender systems." In 2017 32nd IEEE/ACM International Conference on Automated Software Engineering (ASE), pp. 688-693. IEEE, 2017, hereinafter Gasparic) and Zolaktaf et al. (Zolaktaf, Sedigheh, and Gail C. Murphy. "What to learn next: Recommending commands in a feature-rich environment." In 2015 IEEE 14th International Conference on Machine Learning and Applications (ICMLA), pp. 1038-1044. IEEE, 2015., hereinafter Zolaktaf).

As to independent claim 1, Damevski teaches:
A computer-implemented method for automatically recommending workflows for software-based tasks, the method comprising (Abstract, "software command recommender"):…
applying a first set of commands associated with the target user to a trained machine-learning model to determine a target distribution of weights applied to a set of tasks, wherein the trained machine-learning model maps different sets of commands to different distributions of weights applied to the set of tasks (Page 1103, Section 5.1, "To build the initial LDA model, we decompose past developer interaction with an IDE into a set of interaction sessions, delimited by a period of inactivity of at least 5 minutes. We choose this interval with the goal of ensuring that, most of the time, a development task (e.g., structured navigation, debugging) does not span two sessions,3 which we validate empirically by sampling and examining interaction traces." Teaches applying IDE commands associated with a developer to an LDA model (machine learning model). Page 1103, Section 5.1, "A topic, denoted as β, is a probability distribution over a fixed vocabulary. Specifically, if we assume K topics are associated with the corpus, the topics" are β = {β1; β2; ... ; βK}. The K topics are thus defined by their Probability Mass Functions (PMEFs)....” Teaches that the LDA model determines a probability distribution of weights for the IDE commands. Page 1105, Section 6.1, “For evaluation, we use developers’ interaction traces for Microsoft Visual Studio and ABB Robot Studio. Visual Studio is a well known general purpose IDE, while Robot Studio is a popular IDE intended for robotics development that supports both simulation and physical robot programming and uses a programming language called RAPID. Both datasets are large and representative.” Teaches a computer based implementation as the data is obtained from programming IDEs. Page 1103, Section 5.1, “So, in applying LDA to interaction traces, a window of interactions corresponds to a document, an interaction message corresponds to a word, and developer intention corresponds to a topic. In the following description, we use the interaction data specific terms (message, window, topic), when describing the LDA model,” and “A topic, denoted as B, is a probability distribution over a fixed vocabulary. Specifically, if we assume K topics are associated with the corpus, the topics are β = {β1; β2; ... ; βK}. The K topics are thus defined by their Probability Mass Functions (PMFs)....” Teaches that different commands are mapped to a different probability distribution (distribution of weights) by using the trained LDA model);…
generating a recommendation that specifies the first training item (Page 1105, Section 5.3, “Trained in this way, the Temporal LDA model can be used as part of the IDE, to improve how recommendations are generated online, during a developer’s use of the environment. The model can be updated at various frequencies and with different subsets of the interaction datasets produced, depending on assumptions of its quality, computational cost, and the desire to tailor it to an individual developer or, more broadly, to all developers.” Teaches generating a recommendation. Page 1102, Section 3: “Here, we examine how in certain important ways, IDE interaction logs indeed mimic natural language text, which inspired our investigation into this modeling technique for command recommendation generation.” Teaches that the system recommends a command (training item)); and
transmitting the recommendation to a user to assist the user in performing a particular task (Page 1105, Section 5.3, “Trained in this way, the Temporal LDA model can be used as part of the IDE, to improve how recommendations are generated online, during a developer’s use of the environment. The model can be updated at various frequencies and with different subsets of the interaction datasets produced, depending on assumptions of its quality, computational cost, and the desire to tailor it to an individual developer or, more broadly, to all developers.” Teaches transmitting the command recommendation to the developer to assist with programming)).
Damevski does not appear to expressly teach determining a first training item from a plurality of training items based on the expected distribution of frequencies and the target distribution of weights;.
Gasparic teaches determining a first training item from a plurality of training items based on the expected distribution of frequencies and the target distribution of weights; (Page 691, "we generated the top-5 recommendations, for each different week of usage, by using the data observed in the past". Page 692, "The context-aware usefulness metric AR@N calculates the average relevance of the top-N recommendations for each user u ∈ U. If Rec@Nu is the set of top-N recommended commands, then AR@N can be defined as follows:... Higher values indicate that more useful commands are recommended by the algorithm.".
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the software command recommender of Damevski to include the command recommendation techniques of Gasparic to provide more relevant recommendations (see Gasparic at abstract).
Damevski as modified by Gasparic does not appear to expressly teach determining a set of command patterns associated with the software-based tasks, wherein each command pattern included in the set of command patterns comprises a plurality of commands associated with a different software-based task; and computing an expected distribution of frequencies across the set of command patterns based on different distributions of frequencies across the set of command patterns, wherein the expected distribution of frequencies is associated with a target user, and each different distribution of frequencies is associated with a different user.
Zolaktaf teaches determining a set of command patterns associated with the software-based tasks, wherein each command pattern included in the set of command patterns comprises a plurality of commands associated with a different software-based task (Page 1040, left column, a user’s recent command usage is indicative of the task they are working on. Since the same command can be used for many tasks, we can not exactly determine what the user is working on. However, using their previous command usage history and the above co-occurrence probability matrix, we can estimate the commands they would most likely use to complete their task. Page 1040, left column, a command co-occurrence pattern (i, j) is defined as a user executing command i then j or j then i, sequentially in a single session. The co-occurrence patterns read on the claimed determining the set of command patterns associated with the software-based tasks); and computing an expected distribution of frequencies across the set of command patterns based on different distributions of frequencies across the set of command patterns, wherein the expected distribution of frequencies is associated with a target user, and each different distribution of frequencies is associated with a different user (Page 1040, left column, for user u, we use the command usage history of the user to derive a command session matrix. Page 1040, left column, a user’s recent command usage is indicative of the task they are working on. Since the same command can be used for many tasks, we can not exactly determine what the user is working on. However, using their previous command usage history and the above co-occurrence probability matrix, we can estimate the commands they would most likely use to complete their task. Therefore, for any user u and unused command i, we estimate a co-occurrence score. The co-occurrence probability matrix reads on the claimed computing of the expected distribution of frequencies across the set of command patterns. The command usage history of the user reads on the expected distribution of frequencies is associated with a target user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the software command recommender of Damevski as modified by Damevski to include the command recommendation techniques of Zolaktaf to improve the usage of a range of commands available within such applications that are likely useful for the user to learn (see Zolaktaf at abstract).

As to dependent claim 6, Damevski further teaches determining the first training item comprises:
determining a first command pattern from the set of command patterns based on the expected distribution of frequencies and a first distribution of frequencies across the across the set of command patterns that is associated with the target user (Page 1102, "When we examine a smaller unit of the log, such as an hour of one developer’s work, we find that the number of interaction types is small, consisting of usually highly regular and repetitive patterns");
performing one or more filtering operations on the plurality of training items based on the first command pattern to determine a set of matching training items (Page 1107, "Only those newly discovered commands that occur more than once in the trace are used, filtering out spurious command uses").
Gasparic further teaches:
performing at least one of a ranking and a filtering operation on the set of matching training items based on the target distribution of weights to determine the first training item (Page 691, "we generated the top-5 recommendations, for each different week of usage, by using the data observed in the past". Page 692, "The context-aware usefulness metric AR@N calculates the average relevance of the top-N recommendations for each user u ∈ U. If Rec@Nu is the set of top-N recommended commands, then AR@N can be defined as follows:... Higher values indicate that more useful commands are recommended by the algorithm.").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the software command recommender of Damevski to include the command recommendation techniques of Gasparic to provide more relevant recommendations (see Gasparic at abstract).

As to dependent claim 7, Gasparic further teaches generating the recommendation comprises: determining that a first popularity score associated with the first training item is greater than a second popularity score associated with a second training item (Page 692, “calculates the average relevance of the top-N recommendations for each user u ∈ U.” Page 692, "Higher values indicate that more useful commands are recommended by the algorithm." Teaches comparing the command’s (training item) average relevance (popularity score) and determining if one is greater than the other by sorting them); and adding the first training item but not the second training item to a list associated with the recommendation (Page 692, “calculates the average relevance of the top-N recommendations.” Teaches adding only the top N commands to a list, based on their average relevance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the software command recommender of Damevski to include the command recommendation techniques of Gasparic to provide more relevant recommendations (see Gasparic at abstract).

As to dependent claim 8, Damevski further teaches the first set of commands includes both a first command associated with a first software application and a second command associated with a second software application (Page 1105, Section 6.1, “For evaluation, we use developers’ interaction traces for Microsoft Visual Studio and ABB Robot Studio. Visual Studio is a well known general purpose IDE, while Robot Studio is a popular IDE intended for robotics development that supports both simulation and physical robot programming and uses a programming language called RAPID. Both datasets are large and representative.” Teaches that the training data includes commands from both the Visual Studio and Robot Studio applications).

As to dependent claim 10, Damevski further teaches the particular task is included in the set of tasks (Page 1102, Section 3.1, “When we examine a smaller unit of the log, such as an hour of one developer’s work, we find that the number of interaction types is small, consisting of usually highly regular and repetitive patterns. This is expected, as within a small period of time, a developer is likely focusing on a specific task and interacting with a small subset of the development environment which consists of relatively few interactions.” Teaches that a developer works on a specific task within a time period. Page 1103, Section 5.1, “To build the initial LDA model, we decompose past developer interaction with an IDE into a set of interaction sessions, delimited by a period of inactivity of at least 5 minutes. We choose this interval with the goal of ensuring that, most of the time, a development task (e.g., structured navigation, debugging) does not span two sessions, which we validate empirically by sampling and examining interaction traces.” Teaches that the specific development task is in a set of interaction sessions).

As to independent claim 11, Damevski teaches:
One or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to automatically recommend workflows for software-based tasks by performing the steps of (Abstract, "software command recommender"):…
applying a first set of commands associated with the target user to a trained machine-learning model to determine a target distribution of weights applied to a set of tasks, wherein the trained machine-learning model maps different sets of commands to different distributions of weights applied to the set of tasks (Page 1103, Section 5.1, "To build the initial LDA model, we decompose past developer interaction with an IDE into a set of interaction sessions, delimited by a period of inactivity of at least 5 minutes. We choose this interval with the goal of ensuring that, most of the time, a development task (e.g., structured navigation, debugging) does not span two sessions,3 which we validate empirically by sampling and examining interaction traces." Teaches applying IDE commands associated with a developer to an LDA model (machine learning model). Page 1103, Section 5.1, "A topic, denoted as β, is a probability distribution over a fixed vocabulary. Specifically, if we assume K topics are associated with the corpus, the topics" are β = {β1; β2; ... ; βK}. The K topics are thus defined by their Probability Mass Functions (PMEFs)....” Teaches that the LDA model determines a probability distribution of weights for the IDE commands. Page 1105, Section 6.1, “For evaluation, we use developers’ interaction traces for Microsoft Visual Studio and ABB Robot Studio. Visual Studio is a well known general purpose IDE, while Robot Studio is a popular IDE intended for robotics development that supports both simulation and physical robot programming and uses a programming language called RAPID. Both datasets are large and representative.” Teaches a computer based implementation as the data is obtained from programming IDEs. Page 1103, Section 5.1, “So, in applying LDA to interaction traces, a window of interactions corresponds to a document, an interaction message corresponds to a word, and developer intention corresponds to a topic. In the following description, we use the interaction data specific terms (message, window, topic), when describing the LDA model,” and “A topic, denoted as B, is a probability distribution over a fixed vocabulary. Specifically, if we assume K topics are associated with the corpus, the topics are β = {β1; β2; ... ; βK}. The K topics are thus defined by their Probability Mass Functions (PMFs)....” Teaches that different commands are mapped to a different probability distribution (distribution of weights) by using the trained LDA model);…
generating a recommendation that specifies the first training item (Page 1105, Section 5.3, “Trained in this way, the Temporal LDA model can be used as part of the IDE, to improve how recommendations are generated online, during a developer’s use of the environment. The model can be updated at various frequencies and with different subsets of the interaction datasets produced, depending on assumptions of its quality, computational cost, and the desire to tailor it to an individual developer or, more broadly, to all developers.” Teaches generating a recommendation. Page 1102, Section 3: “Here, we examine how in certain important ways, IDE interaction logs indeed mimic natural language text, which inspired our investigation into this modeling technique for command recommendation generation.” Teaches that the system recommends a command (training item)); and
transmitting the recommendation to a user to assist the user in performing a particular task (Page 1105, Section 5.3, “Trained in this way, the Temporal LDA model can be used as part of the IDE, to improve how recommendations are generated online, during a developer’s use of the environment. The model can be updated at various frequencies and with different subsets of the interaction datasets produced, depending on assumptions of its quality, computational cost, and the desire to tailor it to an individual developer or, more broadly, to all developers.” Teaches transmitting the command recommendation to the developer to assist with programming)).
Damevski does not appear to expressly teach determining a first training item from a plurality of training items based on the expected distribution of frequencies and the target distribution of weights.
Gasparic teaches determining a first training item from a plurality of training items based on the expected distribution of frequencies and the target distribution of weights (Page 691, "we generated the top-5 recommendations, for each different week of usage, by using the data observed in the past". Page 692, "The context-aware usefulness metric AR@N calculates the average relevance of the top-N recommendations for each user u ∈ U. If Rec@Nu is the set of top-N recommended commands, then AR@N can be defined as follows:... Higher values indicate that more useful commands are recommended by the algorithm.").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the software command recommender of Damevski to include the command recommendation techniques of Gasparic to provide more relevant recommendations (see Gasparic at abstract).
Damevski as modified by Gasparic does not appear to expressly teach determining a set of command patterns associated with the software-based tasks, wherein each command pattern included in the set of command patterns comprises a plurality of commands associated with a different software-based task; and computing an expected distribution of frequencies across the set of command patterns based on different distributions of frequencies across the set of command patterns, wherein the expected distribution of frequencies is associated with a target user, and each different distribution of frequencies is associated with a different user.
Zolaktaf teaches determining a set of command patterns associated with the software-based tasks, wherein each command pattern included in the set of command patterns comprises a plurality of commands associated with a different software-based task (Page 1040, left column, a user’s recent command usage is indicative of the task they are working on. Since the same command can be used for many tasks, we can not exactly determine what the user is working on. However, using their previous command usage history and the above co-occurrence probability matrix, we can estimate the commands they would most likely use to complete their task. Page 1040, left column, a command co-occurrence pattern (i, j) is defined as a user executing command i then j or j then i, sequentially in a single session. The co-occurrence patterns read on the claimed determining the set of command patterns associated with the software-based tasks); and computing an expected distribution of frequencies across the set of command patterns based on different distributions of frequencies across the set of command patterns, wherein the expected distribution of frequencies is associated with a target user, and each different distribution of frequencies is associated with a different user (Page 1040, left column, for user u, we use the command usage history of the user to derive a command session matrix. Page 1040, left column, a user’s recent command usage is indicative of the task they are working on. Since the same command can be used for many tasks, we can not exactly determine what the user is working on. However, using their previous command usage history and the above co-occurrence probability matrix, we can estimate the commands they would most likely use to complete their task. Therefore, for any user u and unused command i, we estimate a co-occurrence score. The co-occurrence probability matrix reads on the claimed computing of the expected distribution of frequencies across the set of command patterns. The command usage history of the user reads on the expected distribution of frequencies is associated with a target user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the software command recommender of Damevski as modified by Damevski to include the command recommendation techniques of Zolaktaf to improve the usage of a range of commands available within such applications that are likely useful for the user to learn (see Zolaktaf at abstract).

As to dependent claim 16, Damevski further teaches determining the first training item comprises:
determining a first command pattern from the set of command patterns based on the expected distribution of frequencies and a first distribution of frequencies across the set of command patterns that is associated with the target user (Page 1102, "When we examine a smaller unit of the log, such as an hour of one developer’s work, we find that the number of interaction types is small, consisting of usually highly regular and repetitive patterns");
performing one or more filtering operations on the plurality of training items based on the first command pattern to determine a set of matching training items (Page 1107, "Only those newly discovered commands that occur more than once in the trace are used, filtering out spurious command uses"); and
Gasparic further teaches performing at least one of a ranking and a filtering operation on the set of matching training items based on the target distribution of weights to determine the first training item (Page 691, "we generated the top-5 recommendations, for each different week of usage, by using the data observed in the past". Page 692, "The context-aware usefulness metric AR@N calculates the average relevance of the top-N recommendations for each user u ∈ U. If Rec@Nu is the set of top-N recommended commands, then AR@N can be defined as follows:... Higher values indicate that more useful commands are recommended by the algorithm.").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the software command recommender of Damevski to include the command recommendation techniques of Gasparic to provide more relevant recommendations (see Gasparic at abstract).

As to dependent claim 17, Gasparic further teaches generating the recommendation comprises performing one or more ranking operations on the first training item and at least one other training item based on a popularity metric (Page 692, “calculates the average relevance of the top-N recommendations for each user u ∈ U.” Page 692, "Higher values indicate that more useful commands are recommended by the algorithm." Teaches comparing the command’s (training item) average relevance (popularity score) and determining if one is greater than the other by sorting them).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the software command recommender of Damevski to include the command recommendation techniques of Gasparic to provide more relevant recommendations (see Gasparic at abstract).

As to dependent claim 18, Damevski further teaches the first set of commands associated with the target user includes at least two subsets of commands, wherein each subset of commands is associated with a different session associated with a different discrete portion of work (Page 1102, Section 3.1, “When we examine a smaller unit of the log, such as an hour of one developer’s work, we find that the number of interaction types is small, consisting of usually highly regular and repetitive patterns. This is expected, as within a small period of time, a developer is likely focusing on a specific task and interacting with a small subset of the development environment which consists of relatively few interactions.” Teaches that a developer works on a specific task within a time period. Page 1103, Section 5.1, “To build the initial LDA model, we decompose past developer interaction with an IDE into a set of interaction sessions, delimited by a period of inactivity of at least 5 minutes. We choose this interval with the goal of ensuring that, most of the time, a development task (e.g., structured navigation, debugging) does not span two sessions, which we validate empirically by sampling and examining interaction traces.” Teaches that the specific development task is in a set of interaction sessions).

As to independent claim 20, Damevski teaches:
A system, comprising:
one or more memories storing instructions; and
one or more processors that are coupled to the one or more memories and, when executing the instructions, are configured to (Abstract, "software command recommender"):…
apply a first set of commands associated with the target user to a trained machine-learning model to determine a target distribution of weights applied to a set of tasks, wherein the trained machine-learning model maps different sets of commands to different distributions of weights applied to the set of tasks (Page 1103, Section 5.1, "To build the initial LDA model, we decompose past developer interaction with an IDE into a set of interaction sessions, delimited by a period of inactivity of at least 5 minutes. We choose this interval with the goal of ensuring that, most of the time, a development task (e.g., structured navigation, debugging) does not span two sessions,3 which we validate empirically by sampling and examining interaction traces." Teaches applying IDE commands associated with a developer to an LDA model (machine learning model). Page 1103, Section 5.1, "A topic, denoted as β, is a probability distribution over a fixed vocabulary. Specifically, if we assume K topics are associated with the corpus, the topics" are β = {β1; β2; ... ; βK}. The K topics are thus defined by their Probability Mass Functions (PMEFs)....” Teaches that the LDA model determines a probability distribution of weights for the IDE commands. Page 1105, Section 6.1, “For evaluation, we use developers’ interaction traces for Microsoft Visual Studio and ABB Robot Studio. Visual Studio is a well known general purpose IDE, while Robot Studio is a popular IDE intended for robotics development that supports both simulation and physical robot programming and uses a programming language called RAPID. Both datasets are large and representative.” Teaches a computer based implementation as the data is obtained from programming IDEs. Page 1103, Section 5.1, “So, in applying LDA to interaction traces, a window of interactions corresponds to a document, an interaction message corresponds to a word, and developer intention corresponds to a topic. In the following description, we use the interaction data specific terms (message, window, topic), when describing the LDA model,” and “A topic, denoted as B, is a probability distribution over a fixed vocabulary. Specifically, if we assume K topics are associated with the corpus, the topics are β = {β1; β2; ... ; βK}. The K topics are thus defined by their Probability Mass Functions (PMFs)....” Teaches that different commands are mapped to a different probability distribution (distribution of weights) by using the trained LDA model);…
generate a recommendation that specifies the first training item (Page 1105, Section 5.3, “Trained in this way, the Temporal LDA model can be used as part of the IDE, to improve how recommendations are generated online, during a developer’s use of the environment. The model can be updated at various frequencies and with different subsets of the interaction datasets produced, depending on assumptions of its quality, computational cost, and the desire to tailor it to an individual developer or, more broadly, to all developers.” Teaches generating a recommendation. Page 1102, Section 3: “Here, we examine how in certain important ways, IDE interaction logs indeed mimic natural language text, which inspired our investigation into this modeling technique for command recommendation generation.” Teaches that the system recommends a command (training item)); and
transmit the recommendation to a user to assist the user in performing a particular task (Page 1105, Section 5.3, “Trained in this way, the Temporal LDA model can be used as part of the IDE, to improve how recommendations are generated online, during a developer’s use of the environment. The model can be updated at various frequencies and with different subsets of the interaction datasets produced, depending on assumptions of its quality, computational cost, and the desire to tailor it to an individual developer or, more broadly, to all developers.” Teaches transmitting the command recommendation to the developer to assist with programming)).
Damevski does not appear to expressly teach determine a first training item from a plurality of training items based on the expected distribution of frequencies and the target distribution of weights.
Gasparic teaches determine a first training item from a plurality of training items based on the expected distribution of frequencies and the target distribution of weights (Page 691, "we generated the top-5 recommendations, for each different week of usage, by using the data observed in the past". Page 692, "The context-aware usefulness metric AR@N calculates the average relevance of the top-N recommendations for each user u ∈ U. If Rec@Nu is the set of top-N recommended commands, then AR@N can be defined as follows:... Higher values indicate that more useful commands are recommended by the algorithm.").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the software command recommender of Damevski to include the command recommendation techniques of Gasparic to provide more relevant recommendations (see Gasparic at abstract).
Damevski as modified by Gasparic does not appear to expressly teach determining a set of command patterns associated with the software-based tasks, wherein each command pattern included in the set of command patterns comprises a plurality of commands associated with a different software-based task; and computing an expected distribution of frequencies across the set of command patterns based on different distributions of frequencies across the set of command patterns, wherein the expected distribution of frequencies is associated with a target user, and each different distribution of frequencies is associated with a different user.
Zolaktaf teaches determining a set of command patterns associated with the software-based tasks, wherein each command pattern included in the set of command patterns comprises a plurality of commands associated with a different software-based task (Page 1040, left column, a user’s recent command usage is indicative of the task they are working on. Since the same command can be used for many tasks, we can not exactly determine what the user is working on. However, using their previous command usage history and the above co-occurrence probability matrix, we can estimate the commands they would most likely use to complete their task. Page 1040, left column, a command co-occurrence pattern (i, j) is defined as a user executing command i then j or j then i, sequentially in a single session. The co-occurrence patterns read on the claimed determining the set of command patterns associated with the software-based tasks); and computing an expected distribution of frequencies across the set of command patterns based on different distributions of frequencies across the set of command patterns, wherein the expected distribution of frequencies is associated with a target user, and each different distribution of frequencies is associated with a different user (Page 1040, left column, for user u, we use the command usage history of the user to derive a command session matrix. Page 1040, left column, a user’s recent command usage is indicative of the task they are working on. Since the same command can be used for many tasks, we can not exactly determine what the user is working on. However, using their previous command usage history and the above co-occurrence probability matrix, we can estimate the commands they would most likely use to complete their task. Therefore, for any user u and unused command i, we estimate a co-occurrence score. The co-occurrence probability matrix reads on the claimed computing of the expected distribution of frequencies across the set of command patterns. The command usage history of the user reads on the expected distribution of frequencies is associated with a target user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the software command recommender of Damevski as modified by Damevski to include the command recommendation techniques of Zolaktaf to improve the usage of a range of commands available within such applications that are likely useful for the user to learn (see Zolaktaf at abstract).

Claims 2 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Damevski in view of Gasparic, Zolaktaf, and Adar et al. (Adar, Eytan, Mira Dontcheva, and Gierad Laput. "CommandSpace: modeling the relationships between tasks, descriptions and features." In Proceedings of the 27th annual ACM symposium on User interface software and technology, pp. 167-176. 2014, hereinafter Adar).

As to dependent claim 2, the rejection of claim 1 is incorporated. Damevski further teaches: partitioning the plurality of training items across the set of tasks based on different distributions of weights applied to the set of tasks to generate a plurality of task sets (Page 1103, Section 5.1, "we further divide the sessions into a succession of fixed-size windows, where each window is a sequence of m commands and events"); and for each task set included in the plurality of task sets, performing one or more frequent pattern mining operations on at least one set of commands to generate a distribution of frequencies across a task-specific set of command patterns (Page 1103, Section 5.1, "Using shorter windows, rather than the sessions, also fosters better temporal locality in the model. We train both the initial LDA model with windows as documents as well as use windows for the Temporal LDA model and prediction").
Damevski as modified by Gasparic and Zolaktaf does not appear to expressly teach setting the set of command patterns equal to the union of the task-specific sets of command patterns.
Adar teaches setting the set of command patterns equal to the union of the task-specific sets of command patterns (Page 174, "if the union of all features used in a tutorial would be a good signal for what the tutorial was about. We created a summative vector for all the commands in each tutorial, and used this new vector to query into the tutorial space").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the software command recommender of Damevski as modified by Gasparic and Zolaktaf to include the command space modeling of Adar to better bridge the gap between the language of an application and the language people use to describe what they want to accomplish (see Adar at introduction).

As to dependent claim 12, the rejection of claim 11 is incorporated. Damevski further teaches: partitioning the plurality of training items across the set of tasks based on different distributions of weights applied to the set of tasks to generate a plurality of task sets (Page 1103, Section 5.1, "we further divide the sessions into a succession of fixed-size windows, where each window is a sequence of m commands and events"); and for each task set included in the plurality of task sets, performing one or more frequent pattern mining operations on at least one set of commands to generate a distribution of frequencies across a task-specific set of command patterns (Page 1103, Section 5.1, "Using shorter windows, rather than the sessions, also fosters better temporal locality in the model. We train both the initial LDA model with windows as documents as well as use windows for the Temporal LDA model and prediction").
Damevski as modified by Gasparic and Zolaktaf does not appear to expressly teach setting the set of command patterns equal to the union of the task-specific sets of command patterns.
Adar teaches setting the set of command patterns equal to the union of the task-specific sets of command patterns (Page 174, "if the union of all features used in a tutorial would be a good signal for what the tutorial was about. We created a summative vector for all the coronands in each tutorial, and used this new vector to query into the tutorial space").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the software command recommender of Damevski as modified by Gasparic and Zolaktaf to include the command space modeling of Adar to better bridge the gap between the language of an application and the language people use to describe what they want to accomplish (see Adar at introduction).

Claims 4 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Damevski in view of Gasparic, Zolaktaf, and Yan et al. (Yan, Xiaohui, Jiafeng Guo, Yanyan Lan, and Xueqi Cheng. "A biterm topic model for short texts." In Proceedings of the 22nd international conference on World Wide Web, pp. 1445-1456. 2013, hereinafter Yan).

As to dependent claim 4, the rejection of claim 1 is incorporated.
Damevski as modified by Gasparic and Zolaktaf does not appear to expressly teach performing one or more bi-term topic modeling operations based on a at least two sets of commands associated with the plurality of training items to generate the trained machine-learning model.
Yan teaches performing one or more bi-term topic modeling operations based on a at least two sets of commands associated with the plurality of training items to generate the trained machine-learning model (Page 1445, “In this paper, we propose a novel way for modeling topics in short texts, referred as biterm topic model (BTM). Specifically, in BTM we learn the topics by directly modeling the generation of word co-occurrence patterns (i.e. biterms) in the whole corpus.” Teaches performing bi-term topic modeling on short-texts to generate the biterm topic model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the software command recommender of Damevski as modified by Gasparic and Zolaktaf to include the bi-term topic modeling of Yan to use the aggregated patterns in the whole corpus for learning topics to solve the problem of sparse word co-occurrence patterns at document-level (see Yan at page 1445).

As to dependent claim 14, the rejection of claim 11 is incorporated.
Damevski as modified by Gasparic and Zolaktaf does not appear to expressly teach performing one or more topic modeling operations based on at least two sets of commands associated with the plurality of training items to generate the trained machine-learning model.
Yan teaches performing one or more topic modeling operations based on at least two sets of commands associated with the plurality of training items to generate the trained machine-learning model (Page 1445, “In this paper, we propose a novel way for modeling topics in short texts, referred as biterm topic model (BTM). Specifically, in BTM we learn the topics by directly modeling the generation of word co-occurrence patterns (i.e. biterms) in the whole corpus.” Teaches performing bi-term topic modeling on short-texts to generate the biterm topic model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the software command recommender of Damevski as modified by Gasparic and Zolaktaf to include the bi-term topic modeling of Yan to use the aggregated patterns in the whole corpus for learning topics to solve the problem of sparse word co-occurrence patterns at document-level (see Yan at page 1445).

Claims 5, 15, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Damevski in view of Gasparic, Zolaktaf, and Li et al. (Li, Wei, Justin Matejka, Tovi Grossman, Joseph A. Konstan, and George Fitzmaurice. "Design and evaluation of a command recommendation system for software applications." ACM Transactions on Computer-Human Interaction (TOCHI) 18, no. 2 (2011): 1-35, hereinafter Li).

As to dependent claim 5, the rejection of claim 1 is incorporated.
Damevski as modified by Gasparic and Zolaktaf does not appear to expressly teach computing the expected distribution of frequencies comprises: computing a plurality of similarity scores based on the different distributions of frequencies across the set of command patterns, wherein each similarity score is associated with both the target user and a different user included in a plurality of users; combining the different distributions of frequencies based on the similarity scores to generate the expected distribution of frequencies.
Li teaches computing the expected distribution of frequencies comprises: computing a plurality of similarity scores based on the different distributions of frequencies across the set of command patterns, wherein each similarity score is associated with both the target user and a different user included in a plurality of users (Page 11, “Rather than matching users based on their command usage, our item-based collaborative filtering algorithm matches the active user’s commands to similar commands. The steps of the algorithms are described below. Defining User Vectors. We first define a vector Vi for each command ci in the n dimensional user-space. Similar to user-based approach, each cell, Vi(j), contains the cf-iuf value for each user uj. Build a Command-to-Command Similarity Matrix. Next, we generate a command to-command similarity matrix, M. Mik is defined for each pair of commands i and k as: Mik = cos(Vi, Vk)... For the active user, uj, we create an “active list” L, which contains all of the commands that the active user has used. Lj = {ci|c fi j > 0}... Next, we define a similarity score, si, for each command ci which is not in the active user’s active list: si = average(Mik, Vck € L).” Teaches comparing each command vector’s cf-iuf value to compute similarity scores, with each similarity score being associate with a different command (training item). Page 9, “With those two metrics we can compute the cf-iuf as: c f-iufi j = c fij : iufij. A high weight inc f-iuf is obtained when a command is used frequently by a particular user, but is used by a relatively small portion of the overall population.” Teaches that the cf-iuf value is a distribution of weight); combining the different distributions of frequencies based on the similarity scores to generate the expected distribution of frequencies (Page 11, "Build a Command-to-Command Similarity Matrix. Next, we generate a command-to-command similarity matrix, M. M;k is defined for each pair of commands i and k as: M;k = cos(V;, Vk).").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the software command recommender of Damevski as modified by Gasparic and Zolaktaf to include the command recommendation techniques of Li to better to aid command awareness in complex software applications (see Li at abstract).

As to dependent claim 15, the rejection of claim 11 is incorporated.
Damevski as modified by Gasparic and Zolaktaf does not appear to expressly teach computing the expected distribution of frequencies comprises: computing a plurality of similarity scores based on the different distributions of frequencies across the set of command patterns, wherein each similarity score is associated with both the target user and a different user included in a plurality of users; combining the different distributions of frequencies based on the similarity scores to generate the expected distribution of frequencies.
Li teaches computing the expected distribution of frequencies comprises: computing a plurality of similarity scores based on the different distributions of frequencies across the set of command patterns, wherein each similarity score is associated with both the target user and a different user included in a plurality of users (Page 11, “Rather than matching users based on their command usage, our item-based collaborative filtering algorithm matches the active user’s commands to similar commands. The steps of the algorithms are described below. Defining User Vectors. We first define a vector Vi for each command ci in the n dimensional user-space. Similar to user-based approach, each cell, Vi(j), contains the cf-iuf value for each user uj. Build a Command-to-Command Similarity Matrix. Next, we generate a command to-command similarity matrix, M. Mik is defined for each pair of commands i and k as: Mik = cos(Vi, Vk)... For the active user, uj, we create an “active list” L, which contains all of the commands that the active user has used. Lj = {ci|c fi j > 0}... Next, we define a similarity score, si, for each command ci which is not in the active user’s active list: si = average(Mik, Vck € L).” Teaches comparing each command vector’s cf-iuf value to compute similarity scores, with each similarity score being associate with a different command (training item). Page 9, “With those two metrics we can compute the cf-iuf as: c f-iufi j = c fij : iufij. A high weight inc f-iuf is obtained when a command is used frequently by a particular user, but is used by a relatively small portion of the overall population.” Teaches that the cf-iuf value is a distribution of weight); combining the different distributions of frequencies based on the similarity scores to generate the expected distribution of frequencies (Page 11, "Build a Command-to-Command Similarity Matrix. Next, we generate a command-to-command similarity matrix, M. M;k is defined for each pair of commands i and k as: M;k = cos(V;, Vk).").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the software command recommender of Damevski as modified by Gasparic and Zolaktaf to include the command recommendation techniques of Li to better to aid command awareness in complex software applications (see Li at abstract).

As to dependent claim 19, the rejection of claim 11 is incorporated.
Damevski as modified by Gasparic and Zolaktaf does not appear to expressly teach the particular task is not included in the set of tasks.
Li teaches the particular task is not included in the set of tasks (Page 12, "In addition to testing our user-based and item-based collaborative filtering algorithms, we also implemented and evaluated Linton's algorithm [Linton and Schaefer 2000]. The algorithm suggests the top commands, as averaged across the whole user population, that a user has not used." Teaches that the specific task is not associated with the set of tasks because the Linton algorithm generates recommendations for a task from the entire user population, not the specific user. Therefore, the recommended command for a specific task is generated from the set of tasks of the global user population that does not include the user's specific task.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the software command recommender of Damevski as modified by Gasparic and Zolaktaf to include the command recommendation techniques of Li to better to aid command awareness in complex software applications (see Li at abstract).

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Damevski in view of Gasparic, Zolaktaf, and Khan et al. (Khan, Md Adnan Alam, Volodymyr Dziubak, and Andrea Bunt. "Exploring personalized command recommendations based on information found in Web documentation." In Proceedings of the 20th International Conference on Intelligent User Interfaces, pp. 225-235. 2015, hereinafter Khan).

As to dependent claim 9, the rejection of claim 1 is incorporated.
Damevski as modified by Gasparic and Zolaktaf does not appear to expressly teach the first training item comprises a video, a document, a tutorial, or a website.
Khan teaches the first training item comprises a video, a document, a tutorial, or a website (Page 225, “In this work, we propose an alternative approach to personalized command recommendations that uses command-to-task mappings mined from online documentation,” and, “Our results suggest that web documentation can be leveraged to generate recommendations for commands that are relevant to the task at hand.” Teaches that the recommended command (training item) is obtained from web documentation (a web site)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the software command recommender of Damevski as modified by Gasparic and Zolaktaf to include the personalized command recommendations of Khan to make personalized recommendations for task-relevant commands (see Khan at page 225).

Allowable over Prior Art
Claim 3 and 13 are allowable over the cited prior art. The following is a statement of reasons for the indication of allowable subject matter: the claimed invention requires that the set of command patterns are based on a Frequent Pattern Growth algorithm and at least two sets of commands and each set of commands is associated with a different training item included in the plurality of training items, which does not appear to be present in the cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123